UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7678


TYRONE PERRY,

                  Petitioner – Appellant,

          v.

MICHAEL MCCALL,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:11-cv-02334-MBS)


Submitted:   February 21, 2013                Decided:   March 12, 2013


Before WILKINSON and      DUNCAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Perry, Appellant Pro Se.   William Edgar Salter, III,
Assistant  Attorney  General, Donald   John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyrone    Perry    seeks     to    appeal     the     district        court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                  The

order is not appealable unless a circuit justice or judge issues

a   certificate         of    appealability.           28   U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the     merits,   a   prisoner      satisfies       this   standard       by

demonstrating         that     reasonable        jurists    would       find    that     the

district       court’s       assessment   of     the    constitutional         claims     is

debatable      or     wrong.      Slack     v.    McDaniel,       529   U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Perry has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense       with     oral     argument      because      the    facts       and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3